Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,13,24,16-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Rogerson (USPN 7,051,731) in view of Lim (US pub No 2003/0106908).

	Rogerson discloses the invention substantially as claimed.   

With respect to claim 1, Rogerson shows a system for storing and delivering a gas (oxygen), comprising: a container (40); and an adapter assembly (10) structured to be coupled to the container  (40), the adapter assembly being structured to enable the gas (O^2) to be extracted from the container and delivered to an individual.
However Rogerson does not disclose  Claims 1, a porous absorbent material provided within the container, the porous absorbent material storing the gas in a concentrated form, claim 11, inserting a porous absorbent material inside a container (4, the porous absorbent material storing the gas in a concentrated form, claim 20, wherein the porous absorbent material comprises activated carbon.

	Lim teaches a porous absorbent material (20) provided within the container, the porous absorbent material storing the gas (CO^2 gas of activated carbon 20)  in a concentrated form in the same field of endeavor for the purpose of the porous absorbent material is activated carbon (disclosed in paragraph 30) which replaces gas lost gas do to delivering the gas of the container.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an porous absorbent material to the delivery system of Rogerson in order to effectively deliver more gas to the user.  The gas would be a CO^2, O^2 mix.  Both gases would be delivered out he delivery system.  

	
	With respect to claim 2, Rogerson further shows wherein the container (40) comprises a metal can (not explicitly disclosed, but the drawing show (40) is a metal).
	With respect to claim 3, Rogerson further shows wherein the gas comprises oxygen (title).
With respect to claim 4, Rogerson further shows wherein the porous absorbent material comprises activated carbon.
	With respect to claim 5, Rogerson further shows wherein the adapter assembly includes a main body portion (15) made of an elastomeric material (column 6 paragraph 1).
With respect to claim 6, Rogerson further shows wherein the adapter assembly includes an O-ring member (44b) coupled to an interior of the main body portion (15).
With respect to claim 7, Rogerson further shows wherein the adapter assembly includes a plurality of hook members (threads meet this limitation) coupled to an interior of the main body portion (15), the hook member being structured to engage a top of the container (40) to secure the adapter assembly to the container.
With respect to claim 8, Rogerson further shows wherein the adapter assembly includes a punch mechanism (46) that is held by the main housing portion, wherein the punch mechanism is structured to puncture the container (40) in order to initiate a flow of the gas from the container.
With respect to claim 9, Rogerson further shows wherein the punch mechanism is a spring-powered (44d) punch mechanism.
With respect to claim 10, Rogerson further shows wherein the spring- powered punch mechanism including a  casing (42) and a spear member (46) and one or more springs (44d) within the casing.

With respect to claim 11, Rogerson further shows  wherein the adapter assembly includes a regulator assembly (14) that is structured to adjustably control a flow rate of the gas delivered from the container.
	
	With respect to claim 12, Rogerson further shows wherein the adapter assembly includes a connection site member (16) structured to receive a gas delivery member (44a), and wherein the regulator assembly (14) is provided at least partially within the connection site member (16).
	With respect to claim 14, Rogerson further shows a method (normal disclosed operation)  providing a gas (O^2) to an individual, comprising:; and providing the container (40) and the gas to the individual an adapter assembly (10) structured to be coupled to the container to the individual, the adapter assembly being structured to enable the gas (O^2,mixed with co2 from Lim) to be extracted from the container and delivered to the individual.
	With respect to claim 16, Rogerson further shows wherein the adapter assembly includes a punch mechanism (46) structured to puncture the container (40) in order to initiate a flow of the gas from the container.
With respect to claim 17, Rogerson further shows wherein the adapter assembly includes a regulator assembly (14) that is structured to adjustably control a flow rate of the gas delivered from the container.
With respect to claim 18, Rogerson further shows wherein the container (40) comprises a metal can (drawing show 40 as metal).
With respect to claim 19, Rogerson further shows wherein the gas comprises oxygen (title).
Allowable Subject Matter
Claim 12, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/10/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  To further respond to applicant attacks on the individual references.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “claim 1, in particular, the gas that is stored in the storage body is not dispensed from the aerosol dispenser 10) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner interprets element (20) of the Lim reference as concentrated CO^2, it is made of porous absorbent material of carbon,  the CO^2 gas is released in both the combination as cited in the 103 above, and individually the CO^2 gas or the oxygen of Rogerson ‘s or the mix of the two gases will be will be delivered to the end user of the Rogerson’s devise.   The contents and the propellent are delivered with the combination, they are not separate, this is why CFC where banned as use in propellants in aerosol cans.  When a propellent is used, that propellent in mix or directly shot out of the delivery systems.  Clearly capable of meeting the functional claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736